Citation Nr: 0318714	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from August 1957 to 
August 1960, October 1960 to October 1966, and August 1977 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that found that new and material evidence had 
not been presented to reopen the veteran's claim.  


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
in a February 1989 rating decision on the basis that no right 
knee condition was found; the veteran was notified of that 
decision and did not file a notice of disagreement within one 
year.  

2.  Evidence added to the record since February 1989 shows 
that the veteran underwent a total right knee replacement in 
November 1997.  


CONCLUSION OF LAW

Evidence received since the February 1989 rating decision, 
which denied the veteran's claim for service connection for a 
right knee disorder, is new and material and the claim is 
reopened.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals that the October 1998 
rating decision, January 1999 statement of the case, and 
supplemental statements of the case dated through March 2003, 
apprised the veteran and his representative of the evidence 
that had been received and considered and of the applicable 
law and regulations.  The record does not reflect, however, 
that the RO has properly notified the veteran of the type of 
evidence that is necessary to substantiate his claim, what 
evidence he is responsible for submitting, or what evidence 
VA will obtain, in compliance with the VCAA and Quartuccio.  
Nevertheless, the Board finds that the veteran is not 
prejudiced by that failure, in light of action taken herein.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Shortly after he retired from service in 1988, the veteran 
filed a claim for service connection for several 
disabilities, including a right knee disorder.  A rating 
decision in February 1989 denied service connection for a 
right knee disorder on the basis that no right knee disorder 
was found on the recent VA compensation examination.  The 
veteran was notified of that decision in March 1989.  A 
notice of disagreement was not received within one year of 
the mailing of that notice.  Therefore, the February 1989 
decision is final.  

As set forth above, however, a claim may subsequently be 
reopened upon the submission of new and material evidence.  
The evidence that has been added to the record since February 
1989 largely consists of voluminous medical records, mainly 
VA inpatient and clinic records, that primarily relate to 
treatment for the veteran's right knee since 1997.  That 
treatment has included a total right knee replacement in 
November 1997, followed by infection in the prosthetic joint 
and consequent removal and replacement of the prosthesis on 
at least two occasions.  Clearly, the veteran now has a 
chronic right knee disorder.  The records developed prior to 
and at the time of the 1997 knee replacement surgery also 
contain a diagnosis of degenerative joint disease of the 
right knee.  Further, the Board finds that that evidence 
bears directly and substantially on the issue of service 
connection for a right knee disorder.  Because the absence of 
a chronic right knee condition was the primary basis for the 
1989 denial and considering the evidence that has been added 
to the record since February 1989, the Board concludes that 
new and material evidence has been submitted and that the 
veteran's claim for service connection for a right knee 
disorder is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right knee 
disorder is reopened.  


REMAND

As set forth above, once new and material evidence has been 
received, VA must then proceed to the second step, evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant has been fulfilled.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records, VA and private medical records, and relevant VA 
examinations.  The Board notes that a June 2003 brief from 
the veteran's representative requested further examination to 
clarify the current nature and severity of the veteran's 
right knee disorder.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

The medical evidence dated prior to and at the time of the 
veteran's November 1997 total right knee replacement appears 
to be somewhat conflicting as to the etiology of the disorder 
that led to the knee replacement.  The evidence shows that 
the veteran injured his right knee several months before the 
knee replacement surgery.  Other medical reports seem to 
indicate that degenerative joint disease of the right knee 
was present prior to the knee injury.  It should be noted 
that service connection has already been established for 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine.  The Board notes that, generally, when service 
connection has been established for systemic degenerative 
joint disease or arthritis of one joint, the subsequent 
development of degenerative joint disease or arthritis in 
another joint is also considered to be service-connected.  
This principle does not apply, however, when the arthritis, 
of either the initial joint or the subsequent joint, is shown 
to be of traumatic origin.  

In this case, however, the medical evidence that is of record 
is unclear as to the etiology of the disorder that 
precipitated the veteran's total right knee replacement.  
Accordingly, the Board finds that an additional medical 
opinion on that point would be helpful.  Additionally, while 
the case is in Remand status, the RO will have an opportunity 
to ensure compliance with the VCAA and Quartuccio.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  In particular, the RO should 
notify the veteran of the various types 
of evidence that might help substantiate 
his claim.  

2. The RO should schedule the veteran for 
a VA orthopedic examination in order to 
determine the nature and etiology of his 
right knee disorder. The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should provide an opinion as 
to the following questions:  

Is it at least as likely as not that 
pre-existing systemic degenerative 
joint disease affecting the 
veteran's right knee, rather than 
residuals of a post-service right 
knee injury, necessitated his total 
right knee replacement in November 
1997?   

The opinion should be supported by 
adequate rationale.  

3.  Upon completion of the requested 
development, the RO should review the 
merits of the veteran's claim, 
considering all of the evidence of 
record.  If action taken remains adverse 
to him, he and his representative should 
be furnished a supplemental statement of 
the case and should again be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



